Citation Nr: 0518273	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  96-46 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome (CTS) of the right wrist 
(major).

2.  Entitlement to an initial evaluation in excess of 20 
percent for CTS of the left wrist (minor).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from February 17, 1993 to 
January 5, 1994.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2002, the Board ordered further development in 
the case.  This case was remanded in August 2003 and has been 
returned to the Board for review.  

During the course of this appeal the RO granted higher 
evaluations for the veteran's bilateral CTS.  Even though the 
RO increased the schedular rating for the veteran's 
disability during the appeal, the issue of entitlement to a 
higher rating remains on appeal, as the veteran had not 
indicated a desire to withdraw that issue.  See AB v. Brown, 
6 Vet. App. 35 (1993). 

The Board must note that it appears the veteran may be 
raising additional issues, including the issue of entitlement 
to service connection for disabilities he believes are 
associated with his CTS (such as the neck and maybe his lower 
back).  The Board may not entertain an application for review 
on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The right CTS is characterized by slight diminution to 
pinprick in the sensory distribution of the median nerve on 
the right side and 4/5 strength in the abductor pollicis 
brevis muscle of the right hand.

3.  The veteran's service-connected left CTS, is manifested 
primarily by decreased pinprick in the medial nerve 
distribution and 4/5 strength in the abductor pollicis brevis 
muscle of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent disability rating for service-connected right CTS are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.124, 4.20, 4.40, Diagnostic Code 8515 (2004).

2.  The criteria for a disability rating higher than 20 
percent disability rating for service-connected left CTS are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.124, 4.20, 4.40, Diagnostic Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability evaluations assigned 
to his right and left CTS does not adequately reflect the 
severity of this bilateral wrist disability.  

Factual Background

Service medical records reflect  that the veteran began 
complaints of numbness and tingling in the upper extremities 
in April 1993.  Private diagnostic studies conducted in May 
1993 revealed bilateral median and ulnar neuropathy.  A 
Medical Board was conducted in October 1993.  The veteran 
reported his medical history and symptoms.  He indicated that 
his symptoms had diminished in the left upper extremity but 
continued on the right.  The Medical Board determined that 
the veteran was unable to fulfill his duties as an active 
duty member.  The diagnoses included evidence of a right CTS 
with a right ulnar neuropathy of the elbow and history of 
left CTS.   

VA examination was conducted in March 1994.  The veteran 
reported his medical history.  The examination was negative 
for bilateral CTS.  X-rays of the wrists were negative.  The 
diagnosis was CTS, by history, bilateral wrists.  

A limited VA nerve conduction study was performed in April 
1994.  The examiner reported that the study was unremarkable 
except for borderline to slightly increased distal sensory 
latencies (possibly compressive type lesion) around the 
neurovascular bundle at the neck area.  

A February 1995 rating action granted service connection for 
right CTS with a right ulnar neuropathy at the elbow and left 
CTS.  The RO assigned a 0 percent rating to each wrist, 
effective in January 1994.  

VA examination was conducted in October 1995.  The motor 
examination revealed 5/5 strength without evidence of drift 
or atrophy.  The sensory examination revealed bilateral 
median nerve sensory loss.  The Tinel's and Phalen's signs 
were positive with it being worse over the right.  There was 
a negative Phalen's sign over the cubital area.  There was no 
ulnar sensory loss.  The diagnostic impression was residual 
CTS, probably extending from a residual brachial plexopathy, 
bilaterally, worse on the right.  

The evaluations for right and left CTS was increased to 10 
percent disabling in a January 1996 rating action, effective 
in January 1994.

An October 1998 VA examination revealed bilateral ulnar 
sensory loss.  The Tinel's and Phalen's signs were positive, 
bilaterally.  It was worse on the left.  There was also 
diminished sensation in both ulnar distributions.  This was 
also worse on the left.  On motor examination, there was mild 
weakness of the left adductor quinti; however, there was no 
atrophy.  The examiner noted that the veteran had bilateral 
median and ulnar neuropathy.  

A February 2001 rating action increased the evaluation for 
left CTS to 20 percent, effective January 1994.  

At a January 2002 neurological VA examination, the veteran 
complained of bilateral hand numbness.  On examination of the 
hands, there was very mild thenar atrophy on the left side.  
Muscle strength testing showed the abductor pollicis brevis 
to be 4/5 in each hand.  The flexor pollicis brevis and 
opponens pollicis were 5/5 in each hand.  The examiner 
commented that the median nerve (distal to the wrist) acted 
on these muscles.  There was slight diminution to pinprick in 
the sensory distribution of the median nerve on the right 
side.  The Tinel's and Phalen's signs were positive 
bilaterally, the left greater than the right.  

There was no interosseous atrophy in either hand.  The muscle 
strength of the adductor digiti quinti, opponens digiti 
quinti, adductor pollicis, dorsal interossei, and palmar 
interossei were 5/5 in each hand.  The examiner noted that 
the ulnar nerve affected these muscles.  There was slight 
diminution to pinprick in the sensory distribution of the 
right ulnar nerve.  

The muscle strength of the abductor pollicis longus, extensor 
pollicis longus, extensor carpi ulnaris, extensor indicis 
proprius was 5/5 in each hand.  The radial nerve affected 
these muscles.  The small area of skin in the web between the 
thumb and index finger was equal in sensation, bilaterally.  
The C5 and C6 dermatomes were slightly decreased to pinprick 
sensation on the right side.  The biceps reflex on both sides 
were 2+ and symmetrical.  It was noted that this reflex was 
affected by the C5-C6 nerve roots.  As a whole, with its 
references to a "mild" condition, this report provides 
negative evidence against this claim for increase.

Electrodiagnostic studies were conducted the next month.  The 
diagnostic report indicated that there was evidence of median 
neuropathy at the wrists but no evidence of ulnar neuropathy.  
In an addendum, the physician who conducted the January 2002 
examination indicated that the nerve study results reflected 
"mild" bilateral CTS.   

A VA neurology examination was conducted in May 2003.  The 
veteran reported his medical history and symptoms.  The 
symptoms included bilateral hand numbness (greater on the 
left).  There was nocturnal pain that was relieved by 
flicking the affected hand.  

The examiner noted that the veteran was employed in the 
construction business.  Importantly, the veteran stated at 
that time that his hand symptoms did not interfere with his 
work.  The veteran himself described the symptoms as 
"mild".  

On examination, the muscle strength in the abductor pollicis 
brevis muscle in both hands were 4/5.  The physician 
indicated that this muscle is the only muscle supplied by the 
median nerve.  There was also slight diminution in the 
pinprick in the sensory distribution of the median nerve 
bilaterally.  There were positive Tinel's and Phalen's signs, 
bilaterally, which was greater on the left.  The physician 
reported that when these signs were induced, this caused 
mottled discoloration.  The examiner noted that this 
occasionally occurred in CTS patients.  The examiner 
commented that the cervical and lumbar degenerative changes 
were unrelated to CTS.  It was emphasized that the veteran's 
symptomatology was mild and did not impair his ability to 
work in the construction industry.  As above, with its 
references to a "mild" condition, it is found this report 
provides more negative evidence against this claim for 
increase.

A June 2003 orthopedic VA examination showed that he had 
positive Tinel's sign of the median nerve at the wrist, 
bilaterally.  The right hand was considered worst with 
radiating pain into the fingers.  The symptoms were confined 
to the palm of the left hand in the radial aspect.  There was 
no muscle weakness or atrophy.  He had good strength in the 
thenar and hypothenar musculature.  The diagnosis was 
bilateral CTS.

The examiner commented that CTS was only manifested in the 
muscles of the hand.  It did not cause any complications in 
the cervical or lumbar spine.  Further, it did not cause 
fatigability, incoordination, or weakened movement in the 
hands.  Moreover, pain was not visible during movement of the 
joints of the hands or wrists.  There was no other medical 
condition affected by CTS.  



Criteria for higher disability rating

In evaluating a claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that when a diagnostic code provides 
for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, 
and examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These factors do not specifically relate to 
muscle or nerve injuries independently of each other, but 
rather, refer to overall factors, which must be considered 
when rating the veteran's joint injury.  DeLuca, supra.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The RO granted service connection for bilateral CTS in a 
February 1995 rating action.  The Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

In determining the appropriate rating criteria for the 
veteran's service-connected CTS, the Board notes at the 
outset that there is no diagnostic code directly on point.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The disability in question is rated by 
analogy under 38 C.F.R. § 4.124a, Code 8515 (paralysis of the 
median nerve).  The Board has reviewed other diagnostic codes 
and finds this to be the clearly most appropriate code. 

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.123.

The RO considered the veteran's CTS under Diagnostic Code 
8515, paralysis of the median nerve.  Under Diagnostic Code 
8515 (or "Diagnostic Code" 8615 for median nerve neuritis), 
a 10 percent evaluation may be assigned for mild incomplete 
paralysis of the median nerve for the major or minor nerve.  
A 30 percent evaluation requires moderate incomplete 
paralysis for the major hand and a 20 percent rating for the 
minor hand.  A 50 percent evaluation requires severe 
incomplete paralysis of the major hand with a 40 percent 
evaluation for the minor hand.  A 70 percent evaluation for 
the major hand and a 60 percent evaluation for the minor hand 
requires complete paralysis of the median nerve, the hand 
inclined to the ulnar side with the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, and the thumb in the plane of 
the hand (ape hand); incomplete and defective pronation of 
the hand with the absence of flexion of the index finger, 
feeble flexion of the middle finger, inability to make a 
fist, and index and middle fingers that remain extended; 
inability to flex the distal phalanx of the thumb with 
defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.
As the medical evidence also refers to ulnar neuropathy, 
other potentially applicable Diagnostic Codes includes 8516 
(the ulnar nerve).  Under Diagnostic Code 8516 (or Diagnostic 
Code 8616 for ulnar nerve neuritis), a 10 percent evaluation 
may be assigned for mild incomplete paralysis of the ulnar 
nerve for the major or minor nerve.  A 30 percent evaluation 
for the major nerve and a 20 percent evaluation for the minor 
nerve requires moderate incomplete paralysis for the major 
nerve.  A 40 percent evaluation for the major nerve and a 30 
percent for the minor requires severe incomplete paralysis.  
A 60 percent evaluation requires complete paralysis 
characterized as the "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, the inability to spread the fingers or 
reverse, the inability to adduct the thumb; flexion of the 
wrist weakened.

The August 1992 enlistment examination report shows that the 
veteran is right handed.  See 38 C.F.R. § 4.69 [a distinction 
is made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one extremity is to be 
considered major].

Entitlement to a higher rating for right CTS 

During the course of this appeal, the veteran was afforded 
several VA examinations.  In October 1998, there was noted 
bilateral ulnar sensory loss.  The examiner at the January 
2002 VA examination noted decreased sensation to pinprick in 
the sensory distribution in the median nerve on the right 
side.  Muscle strength testing indicated the abductor brevis 
was 4/5.  The June 2003 orthopedic examiner noted radiating 
pain into the fingers on the right side.  Significantly, 
however, none of the physicians diagnosed him as having more 
than mild impairment of the major upper extremity.  While 
there was earlier evidence of ulnar neuropathy, no sensory 
loss has been noted since 1998.  The most recent 
electrodiagnostic study was unable to confirm evidence of 
ulnar neuropathy.  The veteran's disability has been 
consistently described as "mild", even by the veteran 
himself.  Under these circumstances, it can not be concluded 
that the disability picture at issue reflects more than mild 
impairment.  

The Board also notes that any resulting pain is addressed in 
the veteran's 10 percent disability rating.  The VA examiner 
at the most recent VA examination indicated that this 
disability did not cause fatigability, incoordination or 
weakened movement in the hands.  Further, pain was not 
visible on movements of the joints of the hands or wrists.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a higher disability rating for veteran's 
service connected right CTS.  38 C.F.R. § 4.3.

Entitlement to a higher rating for left CTS 

An evaluation in excess of 20 percent for left CTS is not 
warranted.  In this regard, muscle strength has generally 
been reported as only mildly diminished at 4/5, when present, 
and has not caused significant limitation or reported 
weakness in the functioning of the left upper extremity.  The 
most recent examiner reported a mild disability involving the 
median nerve of the left hand and indicated that there was no 
significant disability of the median nerve (not meeting the 
current 20 percent criteria).  There was mild thenar atrophy 
noted on the left side in January 2002, however, this was not 
noted on the orthopedic examination that was conducted in 
June 2003.  As noted above, the most recent evidence does not 
confirm the presence of ulnar neuropathy.  In any event, the 
veteran has been found to have a mild neurologic disability 
of the left hand throughout the period since service 
connection has been in effect.  

As noted above, the VA examiner in June 2003 related that 
this disability did not cause fatigability, incoordination or 
weakened movement in the hands.  Therefore, even in 
consideration of Deluca, an evaluation higher than 20 percent 
is not warranted for incomplete paralysis throughout the 
period since service connection has been in effect.

Veterans Claims Assistance Act of 2000

During the course of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.   The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
statement of the case (SOC), supplemental statement of the 
cases (SSOCs) and correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  

In particular, the Board notes that the evidence development 
letter dated in April 2004, advised the veteran of the type 
of evidence necessary to substantiate his claims.  The letter 
also advised the veteran of his and VA's responsibilities 
under the VCAA, including what evidence the veteran should 
provide and what evidence VA should provide.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in 1995.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
the notice provided to the veteran in 2004 was not given 
prior to the first adjudication of the claims, the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The veteran himself stated this 
within his blunt statement to the RO that "you got enough 
evidence."  Further, as noted above, many VA examinations 
have been undertaken in this case.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for CTS of the right wrist is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for CTS of the left wrist is denied.

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


